      Case 1:19-cv-00276-WBS Document 37 Filed 09/09/20 Page 1 of 16



1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                               DISTRICT OF IDAHO

10                                ----oo0oo----

11

12   STEVE WILSTEAD,                         No. 1:19-cv-00276 WBS
13                 Plaintiff,

14        v.                                 MEMORANDUM AND ORDER RE:
                                             CROSS-MOTIONS FOR SUMMARY
15   UNITED HERITAGE LIFE INSURANCE          JUDGMENT
     COMPANY,
16
                   Defendant.
17

18

19                                ----oo0oo----

20              Plaintiff Steve Wilstead (“plaintiff”) brought this

21   action against defendant United Heritage Life Insurance Company

22   (“United Heritage” or “defendant”) alleging he was wrongly denied

23   long-term disability benefits under his employer’s group benefits

24   plan in violation of the Employee Retirement Income Security Act

25   (“ERISA”), 29 U.S.C. § 1132(a)(1)(B).       (Compl. (Docket No. 1).)

26   Both parties move for summary judgment.        (Docket Nos. 27, 31.)

27   I.   Facts & Procedural Background

28              Plaintiff was a Certified Registered Nurse Anesthetist
                                         1
      Case 1:19-cv-00276-WBS Document 37 Filed 09/09/20 Page 2 of 16



1    employed by Anesthesia Associates of Boise.        (Pl.’s Statement of

2    Undisputed Fact (“Pl.’s SUF”) ¶¶ 1, 6 (Docket No. 31-2); Def.’s

3    Statement of Undisputed Fact (“Def.’s SUF”) ¶ 12 (Docket No.

4    28).)   Plaintiff suffered a shoulder injury in a motorcycle

5    accident in August 2016, which required surgery.         (Pl.’s SUF ¶ 7;

6    Def.’s SUF ¶ 13.)     Due to plaintiff’s injuries, he stopped

7    working on November 18, 2016.      (Pl.’s SUF ¶ 9.)     Following

8    surgery, plaintiff was prescribed opioid pain medications and

9    later developed an addiction to them.       (Pl.’s SUF ¶ 26; Def.’s

10   SUF ¶ 14.)    Plaintiff subsequently submitted a claim for long-

11   term disability benefits under his employer’s group long-term

12   disability benefits plan based on his shoulder injury, substance

13   abuse, and depression.      (Pl.’s SUF ¶ 12; Def.’s SUF ¶ 15.)

14              United Heritage is the claim administrator of

15   Anesthesia Associates of Boise’s long-term disability benefits

16   plan.   (Def.’s SUF ¶ 4.)    To claim benefits under the plan,

17   United Heritage requires claimants to submit a Proof of Loss

18   providing documentation supporting the disability claim.          (Admin.

19   Rec. (“AR”) at 22.)    In relevant part, the policy defines

20   “disability” as:
21              [The Claimant is] prevented from performing one
                or more of the Essential Duties of:
22
                     1) [The Claimant’s] Occupation during the
23                   Elimination Period;
                     2) [The Claimant’s] Occupation for the 24
24                   months following the Elimination Period, and
                     as a result [The Claimant’s] Current Monthly
25                   Earnings are less than 80% of [The
                     Claimant’s] Indexed Pre-disability Earnings;
26                   and
27                   3) after that, Any Occupation

28   (Id. at 6.)   Disability could result from, among other things,
                                         2
      Case 1:19-cv-00276-WBS Document 37 Filed 09/09/20 Page 3 of 16



1    substance abuse.    (Id.)   After plaintiff submitted his claim and

2    required records, defendant referred plaintiff’s medical records

3    to an outside medical review vendor, MES Solutions.          (Def.’s SUF

4    ¶ 19.)   There, Dr. Roy Q. Sanders and Dr. Christopher R. Balint,

5    two independent physicians, reviewed plaintiff’s cliam, both

6    concluding that he did not have any long-term functional

7    impairment due to his shoulder injury, substance abuse, or

8    depression.   (AR at 314-324.)     Based on those reports, United

9    Heritage approved the payment of disability benefits to plaintiff

10   for a limited period, ending on April 3, 2017.         (AR at 152-56.)

11              Plaintiff appealed United Heritage’s determination

12   regarding his long-term disability claim based on his substance

13   abuse.   (AR 231-42; Pl.’s SUF ¶ 17; Def.’s SUF ¶ 42.)            He did not

14   appeal the determinations based on his shoulder injury and

15   depression.   (AR at 231-36.)     United Heritage referred his

16   medical records to Exam Coordinators Network to obtain another

17   independent review of plaintiff’s appeal.        (Def.’s SUF ¶ 44.)

18   There, Dr. Steven I. Dyckman concluded that plaintiff was not

19   able to resume his occupation as a nurse until July 30, 2017

20   because he suffered from “severe depression and anxiety symptoms
21   including hopelessness, suicidal thoughts, and decreased

22   concentration.”    (AR at 226.)    Consequently, United Heritage

23   revised its initial decision and extended the period of payable

24   disability benefits to July 30, 2017.       (AR at 163-66; Def.’s SUF

25   ¶ 54.)   However, its ultimate denial of long-term disability

26   benefits remained unchanged.      (AR at 163-66.)     United Heritage
27   notified plaintiff he had exhausted his administrative remedies

28   on July 17, 2018 and this suit followed.        (Pl.’s SUF ¶ 23; Def.’s
                                         3
      Case 1:19-cv-00276-WBS Document 37 Filed 09/09/20 Page 4 of 16



1    SUF ¶ 55.)

2    II.    Discussion

3           A.    Standard of Review

4                 In ERISA actions challenging denials of benefits under

5    29 U.S.C. § 1132(a)(1)(B), “[d]e novo is the default standard of

6    review.”     Abatie v. Alta Heath & Life Ins. Co., 458 F.3d 955, 963

7    (9th Cir. 2006) (en banc) (internal citations omitted); see also

8    Kearney v. Standard Ins. Co., 175 F.3d 1084, 1089 (9th Cir. 1999)

9    (en banc).    If the plan grants the plan administrator discretion

10   to determine eligibility for benefits and interpret the terms of

11   the plan, a reviewing court applies an abuse of discretion

12   standard.    Jebian v. Hewlett-Packard Co. Emp. Benefits Org.

13   Income, 349 F.3d 1098, 1102 (9th Cir. 2003); see also Abatie, 458

14   F.3d at 963 (citing Kearney, 174 F.3d at 1090).         The plan must

15   “unambiguously” grant the administrator discretion for abuse of

16   discretion to apply, though there is no “magic word” requirement.

17   Abatie, 458 F.3d at 963 (citing Kearney, 175 F.3d at 1090).

18                Here, Section VIII of Anesthesia Associates of Boise’s

19   plan confers upon United Heritage the “full discretion and

20   authority to determine eligibility for benefits and to construe
21   and interpret all terms and provisions of The Policy.”            (AR at

22   26.)    Accordingly, the abuse of discretion standard should apply,

23   absent state intervention which spares state policies from ERISA

24   preemption.     See, e.g. Orzechowski v. Boeing Co. Non-Union Long-

25   Term Disability Plan, Plan No. 625, 856 F.3d 686, 689 (9th Cir.

26   2017) (finding California’s prohibition on discretionary clauses
27   fell within ERISA’s saving clause when the plan was funded by

28   insurance policies and was therefore not preempted by ERISA).
                                         4
      Case 1:19-cv-00276-WBS Document 37 Filed 09/09/20 Page 5 of 16



1               1. Idaho’s Limited Prohibition on Discretionary Clauses

2               “ERISA pre-empts a state law that has an impermissible

3    ‘connection with’ ERISA plans, meaning a state law that ‘governs

4    . . . a central matter of plan administration’ or ‘interferes

5    with nationally uniform plan administration.’”         Gobeille v.

6    Liberty Mut. Ins. Co., 136 S. Ct. 936, 943 (2016) (quoting

7    Egelhoff v. Egelhoff, 532 U.S. 141, 148 (2001)).         However, as

8    plaintiff notes, (Pl.’s MSJ at 3), ERISA’s savings clauses spares

9    “any law of any State which regulates insurance, banking, or

10   securities” from preemption.      Williby v. Aetna Life Insur. Co.,

11   867 F.3d 1129, 1135 (9th Cir. 2017) (quoting 29 U.S.C. §

12   1144(b)(2)(A)).     Idaho Administrative Code 18.04.07 prohibits

13   health insurance contracts from containing discretionary clauses

14   while transacting insurance in Idaho.       See Idaho Admin. Code r.

15   18.04.07.011.     Before reaching the question of whether ERISA’s

16   savings clause allows Idaho Administrative Code 18.04.07 to apply

17   despite ERISA’s preemptive force, as plaintiff contends, the

18   court must consider the base question of whether Idaho

19   Administrative Code 18.04.07 even applies to this policy.

20              Idaho Administrative Code 18.04.07.10(05) defines
21   “Health Insurance Contract” as “any policy, contract,

22   certificate, agreement, or other form or document providing,

23   defining, or explaining coverage for health care services that

24   [are] offered, delivered, issued for delivery, continued, or

25   renewed in this state by a health carrier.”        Idaho Admin. Code r.

26   18.04.07.010(05).    A “Health Carrier” is defined as “[a]n entity
27   subject to regulation under Title 41, Chapter 21” of the Idaho

28   Code, and “Health Care Services” are defined as “[s]ervices for
                                         5
      Case 1:19-cv-00276-WBS Document 37 Filed 09/09/20 Page 6 of 16



1    the diagnosis, prevention, treatment, cure or relief of a health

2    condition, illness, injury, or disease.”        Id. at (03)-(04).

3    Importantly, the chapter “does not apply to health insurance

4    contract[s] for group coverage offered by or through an employer

5    to its employees.”    Idaho Admin. Code r. 18.04.07.001(02).

6               Plaintiff concedes that “the Plan, as administered by

7    United Heritage, is not a health care contract since it does not

8    provide health care services, as defined by the Code.”            (Pl.’s

9    Reply at 2.)   Nevertheless, plaintiff maintains that United

10   Heritage is still subject to the code because it is an entity

11   regulated by Title 41, Chapter 21 of the Idaho Code as a carrier

12   of disability insurance.     (Pl.’s Reply at 2. (citing Idaho Code §

13   41-2101, et seq.).)    While Title 41, Chapter 21 of the Idaho Code

14   applies to disability insurance policies broadly, “any group or

15   blanket policy,” such as the one administered by United Heritage,

16   is exempt from regulation.      See Idaho Code § 41-2101(A) (“Nothing

17   in this chapter shall apply to or affect . . . Any group or

18   blanket policy”).    Accordingly, Idaho Administrative Code

19   18.04.07 does not apply to the policy here and does not prohibit

20   the application of the policy’s discretionary clause.1
21              Because the provision in the Idaho Administrative Code

22   does not apply, the court need not consider what role ERISA’s

23

24        1    Even if Idaho Administrative Code 18.04.07’s ban on
     discretionary clauses were to apply to the United Heritage
25   policy, the provision’s exception for group coverage “offered by
26   or through an employer to its employees” would exempt the policy
     from the ban. Id. Anesthesia Associates of Boise’s group long-
27   term disability plan, as a group policy offered through
     plaintiff’s employer to its employees, falls squarely within the
28   stated exception. See Idaho Admin. Code r. 18.04.07.010(05).
                                     6
      Case 1:19-cv-00276-WBS Document 37 Filed 09/09/20 Page 7 of 16



1    savings clause would have on the matter.        Accordingly, the

2    unambiguous grant of discretion to United Heritage as the plan’s

3    administrator triggers the application of the abuse of discretion

4    standard.   See Abatie, 458 F.3d at 963 (citing Kearney, 175 F.3d

5    at 1090).

6                2.   Structural Conflict of Interest

7                Under an abuse of discretion standard of review, an

8    administrator’s evaluation “will not be disturbed if reasonable.”

9    Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 111 (1989).

10   Under that standard, the court is limited to a review of the

11   administrative record.     See Jebian, 349 F.3d at 1110.          To find an

12   abuse of discretion, the court must have a “definite and firm

13   conviction that a mistake has been committed and . . . may not

14   merely substitute [its] view for that of the fact finder.”

15   Salomaa v. Honda Long Term Disability Plan, 642 F.3d 666, 676

16   (9th Cir. 2011).    An ERISA administrator abuses its discretion

17   only if the administrator “(1) renders a decision without

18   explanation, (2) construes provisions of the plan in a way that

19   conflicts with the plain language of the plan, or (3) relies on

20   clearly erroneous findings of fact.”       Boyd v. Bert Bell/Pete
21   Rozelle NFL Players Ret. Plan, 410 F.3d 1173, 1178 (9th Cir.

22   2005).

23               However, the court’s deference to the administrator’s

24   decision may be tempered by a structural conflict of interest.

25   Abatie, 458 F.3d at 965 (quoting Firestone, 489 U.S. at 115).

26   Where, as here, an insurer acts as both the plan administrator
27   and the funding source for benefits, there is a structural

28   conflict of interest.     See id. (citing Tremain v. Bell Indus.,
                                         7
      Case 1:19-cv-00276-WBS Document 37 Filed 09/09/20 Page 8 of 16



1    Inc., 196 F.3d 970, 976 (9th Cir. 1999)).        If the administrator

2    is operating under a conflict of interest, that conflict must be

3    weighed as a “facto[r] in determining whether there is an abuse

4    of discretion.”    Firestone, 489 U.S. at 115.      The court’s review

5    of the administrator’s decision will be “tempered by skepticism”

6    to the degree of the severity of the conflict.         Abatie, 458 F.3d

7    at 959.   In order to weigh a conflict more heavily, the claimant

8    must provide “material, probative evidence, beyond the mere fact

9    of the apparent conflict, tending to show that the fiduciary’s

10   self-interest caused a breach of the administrator’s fiduciary

11   obligations to the beneficiary.”        Tremain, 196 F.3d at 976; see

12   also Abatie, 458 F.3d at 968.      Conversely, a dual role capacity

13   structural conflict “should prove less important (perhaps to the

14   vanishing point) where the administrator has taken active steps

15   to reduce potential bias and to promote accuracy.”         Metro. Life

16   Ins. Co. v. Glenn, 554 U.S. 105, 117 (2008).

17              Here, plaintiff did not submit any evidence to show

18   that United Heritage’s structural conflict caused a breach of its

19   fiduciary duty.    Instead, United Heritage exhaustively explained

20   its efforts to “wall off” claims personnel from the company’s
21   finance department to ensure claims investigations are made

22   separately from, and without consideration of, the financial

23   affairs of United Heritage.      (Def.’s Reply at Ex. A (Docket No.

24   33-1).)   United Heritage also represents it has a check against

25   the arbitrary denial of claims by maintaining a separate appeals

26   unit for the independent consideration of denied claims.          (Id.)
27   Other courts have “give[n] little weight to the [structural]

28   conflict” following similar representations.        See Baker v.
                                         8
      Case 1:19-cv-00276-WBS Document 37 Filed 09/09/20 Page 9 of 16



1    Hartford Life & Acc. Ins. Co., No. 4:14-cv-209 BLW, 2015 WL

2    769962, at *5 (D. Idaho Feb. 23, 2015).        Accordingly, United

3    Heritage’s evaluation “will not be disturbed if reasonable.”

4    Firestone, 489 U.S. at 111.

5         B.    Analysis

6               When considering a claim for benefits, ERISA

7    administrators have a duty to adequately investigate the claim.

8    Booton v. Lockheed Med. Ben. Plan, 110 F.3d 1461, 1463 (9th Cir.

9    1997).    If the administrator “believes more information is needed

10   to make a reasoned decision, they must ask for it.”          Id.

11   However, “the plan administrator’s decision can be upheld if it

12   is grounded on any reasonable basis.”       Montour v. Hartford Life &

13   Acc. Ins. Co., 588 F.3d 623, 629 (9th Cir. 2009) (internal

14   citations omitted).    The central question before the court is not

15   “whose interpretation of the plan documents is most persuasive,

16   but whether the . . . interpretation is unreasonable.”            Canseco

17   v. Const. Laborers Pension Tr., 93 F.3d 600, 609 (9th Cir. 1996).

18   The court will only find United Heritage’s determination

19   “unreasonable” if “it render[ed] a decision without an

20   explanation, constru[ed] provisions of the plan in a way that
21   conflicts with the plain language of the plan, or fail[ed] to

22   develop facts necessary to its determination.”         Pac. Shore Hosp.

23   v. United Behavorial Health, 764 F.3d 1030, 1042 (9th Cir. 2014).

24              1.    Initial Determination

25              In its first evaluation of plaintiff’s claim, United

26   Heritage obtained the independent reviews of Dr. Sanders and Dr.
27   Balint through MES Solutions.      (AR at 314-324.)     Dr. Sanders is

28   Board Certified in Psychiatry, with a specialty in addiction, and
                                         9
     Case 1:19-cv-00276-WBS Document 37 Filed 09/09/20 Page 10 of 16



1    Dr. Balint is Board Certified in Orthopedic Surgery.         (Id. at

2    314, 319.)    Dr. Sanders evaluated the impact of plaintiff’s

3    opioid addiction on his ability to work, while Dr. Balint

4    considered whether plaintiff’s shoulder injury would impair his

5    employment.   (See generally id. at 314-24.)

6               Both physicians thoroughly evaluated and summarized

7    “all medical records received,” including “claimant’s most recent

8    self-reported statements of functionality.”        (Id. at 314, 319.)

9    They consulted with each other about proposed physical and

10   psychiatric limitations/restrictions following their independent

11   reviews.   (Id. at 314, 319.)    Neither were able to reach

12   plaintiff’s treating physicians, Mr. Terry Miller and Dr. Daniel

13   Reed, for further information even after multiple attempts at

14   contact.   (Id. at 314, 319.)

15              After a detailed review, Dr. Sanders and Dr. Balint

16   eventually concluded that plaintiff was fit to return to work

17   “with supervision.”    (Id. at 318.)    As for plaintiff’s

18   psychological state, Dr. Sanders found plaintiff was able to

19   “engage with patients,” “take directions,” “give instructions,”

20   and “reliably perform tasks as requested and required by the
21   employer.”    (Id. at 318.)   Dr. Balint found that there were no

22   physical limitations on the number of hours per day plaintiff

23   could work, due in part to the fact that there was “no

24   documentation of weakness, pain, or impingement that would

25   prevent the claimant from returning to full, unrestricted work on

26   a full time basis.”    (Id. at 323.)
27              Plaintiff contends the physicians’ evaluations are

28   deficient because neither doctor physically examined him, and
                                        10
     Case 1:19-cv-00276-WBS Document 37 Filed 09/09/20 Page 11 of 16



1    furthermore, the doctors relied upon “incomplete” medical

2    records.   (Pl.’s Resp. at 6 (Docket No. 32).)       However, neither

3    Anesthesia Associates of Boise’s plan nor ERISA require a peer

4    review physician to examine a claimant during their review.           (See

5    generally AR at 1-31.)    Similarly, both doctors attested to

6    evaluating “all medical records received,” although they

7    acknowledged recent records were “few.”       (Id. at 318.)       Under the

8    terms of the plan, plaintiff was required to provide proof of his

9    disability and provide United Heritage with the records necessary

10   to properly evaluate his claim.      (Id. at 22.); see also Cady v.

11   Hartford Life & Accidental Ins. Co., 930 F. Supp. 2d 1216, 1127

12   (D. Idaho 2013) (“[I]f a plan participant fails to bring evidence

13   to the attention of the administrator, the participant cannot

14   complain of the administrator’s failure to consider such

15   evidence.”).

16              From the administrative record, it is not readily

17   apparent that United Heritage erred in denying plaintiff long-

18   term disability benefits because United Heritage reasonably

19   relied on medical determinations produced by Dr. Sanders and Dr.

20   Balint after careful review of plaintiff’s file.         Consequently,
21   Unite Heritage did not abuse its discretion and the court will

22   not reverse its initial denial of benefits.

23              2.   The Appeal

24              Similarly, United Heritage’s denial of plaintiff’s

25   claim after his appeal was also reasonable.        After plaintiff

26   appealed, United Heritage obtained another independent review
27   from Dr. Dyckman.    (AR at 218-221.)    Dr. Dyckman is Board

28   Certified in General Psychiatry, although he specializes in child
                                        11
     Case 1:19-cv-00276-WBS Document 37 Filed 09/09/20 Page 12 of 16



1    and adolescent psychiatry.     (Def.’s Reply at 15.)      Plaintiff

2    argues that the review by United Heritage and Dr. Dyckman of his

3    appeal was deficient for three main reasons: first, Dr. Dyckman

4    did not consider the American Association of Nurse Anesthetists

5    Re-entry Recommendations for recovering nurses in making his

6    recommendations; second, Dr. Dyckman did not consider the

7    recommendations provided by plaintiff’s attending counselor; and

8    third, United Heritage did not consider whether plaintiff’s risk

9    of relapse into substance abuse rose to the level of a disability

10   in and of itself.    (See Pl.’s MSJ at 15-21.)      Each will be

11   discussed in turn.

12             First, plaintiff criticizes Dr. Dyckman’s conclusion

13   that “there is no guideline . . . [that] claimant should be

14   abstinent for at least a year before returning to work [as a

15   nurse anesthetist].”     (AR at 227.)   Plaintiff argues this

16   conclusion amounts to a blatant disregard of the American

17   Association of Nurse Anesthetists Re-entry Recommendations (“the

18   Guidelines”).   (Pl.’s MSJ at 15-16.)      While Dr. Dyckman did not

19   expressly consider the Guidelines during his limited review of

20   the “psychiatric and/or cognitive restrictions and limitations”
21   the other doctors had recommended, (AR at 226-27), United

22   Heritage considered the Guidelines when evaluating plaintiff’s

23   appeal.   (AR at 165.)    The Guidelines provide, in part, nurses

24   “may” return to work “in a supervised setting” following

25   treatment for addiction, although recognizing “more time away

26   from the workplace may be needed to reduce risk of relapse.”
27   (Pl.’s MSJ at 8 n. 2 (quoting Opioid Abuse Among Nurse

28   Anesthetist and Anesthesiologists, AANA Journal, April 2012 at
                                        12
     Case 1:19-cv-00276-WBS Document 37 Filed 09/09/20 Page 13 of 16



1    120, 125).)     The Guideline’s recommendation that recovering

2    nurses may practice under supervision mirrors the recommendations

3    both Dr. Dyckman and Dr. Sanders gave for plaintiff’s return to

4    work.    (See AR at 227, 318.)

5               Second, plaintiff argues that Dr. Dyckman’s conclusions

6    should be disregarded because he did not consider the

7    recommendations provided by plaintiff’s attending therapist, Mr.

8    Terry Miller.    (Pl.’s MSJ at 15-16.)      On appeal, plaintiff was

9    offered the opportunity to submit updated clinical records or new

10   information to substantiate his disability claim.         (AR at 159-

11   60.)    Instead of submitting additional medical records, plaintiff

12   submitted, inter alia, a May 2018 letter written by Mr. Miller.

13   (AR at 237.)    In that letter, Mr. Miller stated he felt plaintiff

14   could not return to work until he had completed “at least one

15   year of abstinence” and continued treatment through regular

16   attendance at a 12-step support group because “handling the

17   medications that led to his addition crisis” at work could pose a

18   substantial threat of relapse.      (AR at 237.)    However, contrary

19   to plaintiff’s representations that Dr. Dyckman did not review

20   the letter, (Pl.’s MSJ at 16), Dr. Dyckman thoroughly explained
21   why he disagreed with Mr. Miller’s conclusions in his review of

22   plaintiff’s file.    (See AR 227.)      Agreeing with Dr. Sanders, Dr.

23   Dyckman found “claimant would be able to return to work as long

24   as there were proper guidelines in place and the claimant

25   continued to receive outpatient therapy.”       (Id.)

26              Further, United Heritage was not bound by Mr. Miller’s
27   recommendations.    “[P]lan administrators are not obliged to

28   accord special deference to the opinions of treating physicians.”
                                        13
     Case 1:19-cv-00276-WBS Document 37 Filed 09/09/20 Page 14 of 16



1    Black & Decker Disability Plan v. Nord, 538 U.S. 822, 825 (2003).

2    Although Mr. Miller and Dr. Dyckman offered different

3    conclusions, the administrative record reveals that, when

4    plaintiff’s benefits ended on July 30, 2017, he was physically

5    and mentally capable of performing his occupational duties.            (See

6    AR at 227, 318.)    The reviewing physicians’ reports thoroughly

7    summarize the pertinent medical records and provide a careful

8    analysis of plaintiff’s physical and psychiatric capabilities.

9    United Heritage denied plaintiff’s claim based on the facts in

10   the record and adequately explained why in letters to plaintiff.

11   (See AR at 163-166.); see also Pac. Shore Hosp., 764 F.3d at

12   1042.

13               Third, plaintiff argues that United Heritage erred in

14   determining that he was not currently disabled and maintains that

15   his risk of relapse into substance abuse constitutes a disability

16   in and of itself. (See Pl.’s MSJ at 17-21.)        Plaintiff relies on

17   Colby v. Union Security Insurance Co. & Management Co. for

18   Merrimack Anesthesia Associates Long Term Disability Plan., 705

19   F.3d 58, 60 (1st Cir. 2013) to support this proposition.          In

20   Colby, the plaintiff was an anesthesiologist, who, like
21   plaintiff, self-administered opioids on the job and became

22   addicted.   See Colby, 705 F.3d at 60.      However, the plaintiff in

23   Colby is readily distinguishable from plaintiff here; she had

24   unique characteristics which made her risk of relapse

25   particularly severe, including disabling back pain, an extremely

26   turbulent personal life, various mental health disorders
27   including obsessive-compulsive personality traits, and previous

28   instances of relapse.    Id. at 63.     Plaintiff does not appear to
                                        14
     Case 1:19-cv-00276-WBS Document 37 Filed 09/09/20 Page 15 of 16



1    have any of those characteristics.

2                 Moreover, the Colby court makes clear that their

3    holding is “narrow . . . pivot[ing] on a fusion of the plain

4    language of the plan and [defendant]’s all-or-nothing approach to

5    its benefits determination.”     Id., at 67.    The defendant in Colby

6    categorically denied that risk of relapse or future disability

7    could be considered a current disability for which benefits are

8    available, despite the particularly high-risk factors for the

9    plaintiff.    See id. at 61.   Here, in contrast, United Heritage

10   issued no such categorical denial, but rather found that the AANA

11   Guidelines which recommend “[a] minimum of one year in recovery

12   before returning to the clinical anesthesia arena”, (AR 238),

13   “alone [do not] constitute disability.” (See AR at 165.)          This

14   court therefore agrees with the Fourth Circuit in Stanford v.

15   Continental Casualty Co., 514 F.3d 354 (4th Cir. 2008), abrogated

16   on other grounds in Champion v. Black & Decker (U.S.) Inc., 550

17   F.3d 353 (4th Cir. 2008), that there is widespread, thoughtful,

18   and reasonable disagreement among the courts “as to whether the

19   risk of relapse renders an addict unable to perform the material

20   and substantial duties of his work.” See Stanford, 514 F.3d at
21   359–60 (affirming determination made by insurance company finding

22   that plaintiff’s risk of relapse did not constitute a disability

23   in of itself notwithstanding plaintiff’s opiate addition and

24   instance of relapse after returning to work was not unreasonable

25   under an abuse of discretion standard.)       Accordingly, the

26   decision of United Heritage to deny plaintiff long-term
27   disability benefits based on the risk of relapse into substance

28   abuse cannot “be termed unreasonable” under an abuse of
                                        15
     Case 1:19-cv-00276-WBS Document 37 Filed 09/09/20 Page 16 of 16



1    discretion standard of review.      Id. at 360.    Consequently, United

2    Heritage reasonably denied plaintiff’s claim for long-term

3    disability benefits after July 30, 2017.

4              For the foregoing reasons, the court finds that United

5    Heritage did not abuse its discretion in determining that

6    plaintiff was not disabled under the policy’s definition of

7    “disability” after July 30, 2017.

8              IT IS THEREFORE ORDERED that defendant’s motion for

9    summary judgment (Docket No. 27) be, and the same hereby is,

10   GRANTED, and that plaintiff’s motion for summary judgment (Docket

11   No. 31) be, and the same hereby is, DENIED.        The Clerk of the

12   Court is instructed to enter judgment in favor of defendant

13   United Heritage Life Insurance Company and against plaintiff

14   Steve Wilstead.

15   Dated:   September 9, 2020

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        16
